10 N.Y.2d 966 (1961)
In the Matter of Mid-Island Shopping Plaza, Inc., Respondent,
v.
Emil H. Podeyn et al., Constituting the Board of Assessors of the County of Nassau, Appellants.
Court of Appeals of the State of New York.
Argued October 18, 1961.
Decided November 30, 1961.
J. Oakey McKnight, County Attorney (James F. Niehoff of counsel), for appellants.
Henry Root Stern, Jr., for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, without costs. In view of the method adopted and acquiesced in by the parties in trying this proceeding, we neither reach nor consider the construction of subdivision 3 of section 720 of the Real Property Tax Law (or its predecessor Tax Law, § 293). No opinion.